Citation Nr: 1646922	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  12-13 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for COPD, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from September 1967 to April 1970, including service in the Republic of Vietnam.  His decorations include the Vietnam Campaign Medal and Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.

The Veteran was scheduled for a Board hearing in June 2014 and was provided notice of the scheduled hearing in March 2014.  He did not appear appear at his scheduled hearing or request a postponement of his hearing.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).

In August 2016, the Board requested a Veterans Health Administration (VHA) medical opinion pursuant to 38 C.F.R. § 20.901.


FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO denied the Veteran's claim for entitlement to service connection for COPD.  The Veteran was notified of his appellate rights and did not appeal the decision, and new and material evidence was not received within one year of its issuance.

2.  Additional evidence received more than one year since the May 2003 rating decision, and considered with the record as a whole, is neither cumulative nor redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for COPD.

3.  The Veteran's COPD is the result of his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The evidence received since the May 2003 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for entitlement to service connection for COPD secondary to service-connected diabetes mellitus are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran seeks to reopen his service connection claim for COPD.  See October 2010 VA Form 21-526b.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103.

The Veteran filed a service connection claim for COPD in July 2002.  A May 2003 rating decision denied the claim on the basis that his service treatment records failed to show any complaint, treatment, or diagnosis of any pulmonary condition, and the February 2003 VA examiner's opinion indicating that COPD was not related to diabetes mellitus.  
The Veteran was notified of the determination and his appellate rights but did not appeal.  No new and material evidence was submitted within one year of the rating decision.  As such, the rating decision is final.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

New and material evidence received more than one year since the May 2003 rating decision includes medical articles that indicate that diabetes mellitus can deteriorate lung function.  This evidence relates to an unestablished fact necessary to substantiate the Veteran's claim, namely a relationship between his COPD and his service-connected diabetes mellitus.  Accordingly, the service connection claim is reopened.

Service Connection - Laws and Regulations

In this case the Veteran seeks service connection for COPD on both a direct and secondary basis.  As secondary service connection is warranted, only that theory of entitlement will be addressed in the instant decision.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).
For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In this case, the Veteran has a current diagnosis of COPD.  See April 2016 VA treatment record.  Further, he is service-connected for diabetes mellitus.  Accordingly, the first two elements of secondary service connection are established.  

Regarding the final element of service connection, nexus, there is conflicting evidence of record.

Against the claim is the February 2003 VA examiner's opinion indicating that the Veteran's COPD is not likely secondary to diabetes.  As rationale, the examiner simply stated that diabetes does not affect respiratory function.

In favor of the claim is the VHA examiner's medical opinion indicating that the Veteran's COPD is at least as likely as not secondary to his service-connected diabetes mellitus.  As rationale, the VHA examiner emphasized that recent medical literature shows that non-emphysematous COPD is associated with an increased risk of diabetes, that COPD patients may warrant closer monitoring for diabetes and vice versa, and that diabetes can deteriorate lung function.  

Given the VHA examiner's expertise and cited supporting medical literature, the Board affords his opinion more probative value.  Accordingly, all elements are satisfied, and service connection for COPD secondary to service-connected diabetes mellitus is established.  38 C.F.R. § 3.310.



ORDER

New and material evidence has been submitted to reopen a service connection claim for COPD.

Service connection for COPD secondary to service-connected diabetes mellitus is granted.



____________________________________________
S. BUSH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


